 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”), dated as of July 22, 2013 (the
“Effective Date”), is between SIRIUS XM RADIO INC., a Delaware corporation (the
“Company”), and SCOTT A. GREENSTEIN (the “Executive”).

 

WHEREAS, the Company and the Executive previously entered into an employment
agreement dated as of July 28, 2009 (the “Prior Agreement”); and

 

WHEREAS, the Company and the Executive jointly desire to enter into this
Agreement, which is intended to replace and supersede the Prior Agreement in its
entirety, to reflect the terms and conditions of the Executive’s continued
employment with the Company.

 

In consideration of the mutual covenants and conditions set forth herein, the
Company and the Executive agree as follows:

 

1. Employment. Subject to the terms and conditions of this Agreement, the
Company hereby employs the Executive, and the Executive hereby agrees to
continue his employment with the Company.

 

2. Duties and Reporting Relationship. (a)  The Executive shall continue his
employment as the President and Chief Content Officer of the Company. In such
capacity, the Executive shall be responsible for management of all aspects of
the Company’s programming functions and all personnel working in such areas
shall report to the Executive. During the Term (as defined below), the Executive
shall, on a full-time basis and consistent with the needs of the Company, use
his skills and render services to the best of his ability. The Executive shall
perform such activities and duties consistent with his position as the Chief
Executive Officer of the Company shall from time to time reasonably specify and
direct. During the Term, the Executive shall not perform any consulting services
for, or engage in any other business enterprises with, any third parties without
the express written consent of the Chief Executive Officer of the Company or the
General Counsel of the Company, other than passive investments.

 

(b) The Executive shall generally perform his duties and conduct his business at
the principal offices of the Company in New York, New York.

 

(c) Unless otherwise required by law, administrative regulation or the listing
standards of the exchange on which the Company’s shares are primarily traded,
the Executive shall report solely to the Chief Executive Officer of the Company.

 

3. Term. The term of this Agreement shall commence on the Effective Date and end
on the third anniversary of the Effective Date, unless terminated earlier
pursuant to the provisions of Section 6 or extended in accordance with Section
6(f)(v) (as applicable, the “Term”).

 

4. Compensation. (a)  During the Term, the Executive shall be paid an annual
base salary of $1,250,000, which may be subject to any increase from time to
time by

 

2

recommendation of the Chief Executive Officer of the Company to, and approval
by, the Board of Directors of the Company (the “Board”) or any committee thereof
(such amount, as increased, the “Base Salary”). All amounts paid to the
Executive under this Agreement shall be in U.S. dollars. The Base Salary shall
be paid at least monthly and, at the option of the Company, may be paid more
frequently.

 

(b) On the first business day following the Effective Date on which the Company
and the Executive are not subject to a blackout restriction (the “First Trading
Day”), the Company shall grant to the Executive the following:

 

(i) an option to purchase shares of the Company’s common stock, par value $.001
per share (the “Common Stock”), at an exercise price equal to the closing price
of the Common Stock on the Nasdaq Global Select Market on the First Trading Day,
with the number of shares of Common Stock subject to such option being that
necessary to cause the Black-Scholes-Merton value of such option on the First
Trading Day to be equal to $6,500,000, determined by using inputs consistent
with those the Company uses for its financial reporting purposes. Such option
shall be subject to the terms and conditions set forth in the Option Agreement
attached to this Agreement as Exhibit A.

 

(ii) a number of restricted stock units equal to $1,000,000, divided by the
closing price of the Common Stock on the Nasdaq Global Select Market on the
First Trading Day. Such restricted stock units shall be subject to the terms and
conditions set forth in the Restricted Stock Unit Agreement attached to this
Agreement as Exhibit B.

 

(c) All compensation paid to the Executive hereunder shall be subject to any
payroll and withholding deductions required by applicable law, including, as and
where applicable, federal, New York state and New York City income tax
withholding, federal unemployment tax and social security (FICA).

 

5. Additional Compensation; Expenses and Benefits. (a)  During the Term, the
Company shall reimburse the Executive for all reasonable and necessary business
expenses incurred and advanced by him in carrying out his duties under this
Agreement; provided that such expenses are incurred in accordance with the
policies and procedures established by the Company. The Executive shall present
to the Company an itemized account of all expenses in such form as may be
required by the Company from time to time.

 

(b) During the Term, the Executive shall be eligible to participate fully in any
other benefit plans, programs, policies and fringe benefits which may be made
available to the executive officers of the Company generally, including, without
limitation, disability, medical, dental and life insurance and benefits under
the Company’s 401(k) savings plan.

 

(c) During the Term, the Executive shall be eligible to participate in any bonus
plans generally offered to executive officers of the Company. The Executive’s
target annual bonus opportunity shall be 150% of the Executive’s Base Salary
(the “Bonus”). Bonus(es) will be subject to the Executive’s individual
performance and satisfaction of objectives established by the Board or the
compensation committee of the Board (the

 

3

“Compensation Committee”), and further are subject to the exercise of negative
discretion to reduce Bonus(es) as determined in the sole discretion of the Chief
Executive Officer of the Company and as reviewed and approved by the
Compensation Committee. Bonus(es), if any, will be paid in the form of cash.

 

6. Termination. The date upon which the Executive’s employment with the Company
under this Agreement is deemed to be terminated in accordance with any of the
provisions of this Section 6 is referred to herein as the “Termination Date”.
With respect to any payment or benefits that would be considered deferred
compensation subject to Section 409A (“Section 409A”) of the Internal Revenue
Code of 1986, as amended (the “Code”), and which are payable upon or following a
termination of employment, a termination of employment shall not be deemed to
have occurred unless such termination also constitutes a “separation from
service” within the meaning of Section 409A and the regulations thereunder (a
“Separation from Service”), and notwithstanding anything contained herein to the
contrary, the date on which a Separation from Service takes place shall be the
Termination Date.

 

(a) The Company has the right and may elect to terminate this Agreement for
Cause at any time. For purposes of this Agreement, “Cause” means the occurrence
or existence of any of the following:

 

(i) (A)  a material breach by the Executive of the terms of this Agreement, (B)
a material breach by the Executive of the Executive’s duty not to engage in any
transaction that represents, directly or indirectly, self-dealing with the
Company or any of its affiliates (which, for purposes hereof, shall mean any
individual, corporation, partnership, association, limited liability company,
trust, estate, or other entity or organization directly or indirectly
controlling, controlled by, or under direct or indirect common control with the
Company) which has not been approved by a majority of the disinterested
directors of the Board, or (C) the Executive’s violation of the Company’s Code
of Ethics which is demonstrably and materially injurious to the Company, if any
such material breach or violation described in clauses (A), (B) or (C), to the
extent curable, remains uncured after fifteen (15) days have elapsed following
the date on which the Company gives the Executive written notice of such
material breach or violation;

 

(ii) the Executive’s act of dishonesty, misappropriation, embezzlement,
intentional fraud, or similar intentional misconduct by the Executive involving
the Company or any of its affiliates;

 

(iii) the Executive’s conviction or the plea of nolo contendere or the
equivalent in respect of a felony;

 

(iv) any damage of a material nature to any property of the Company or any of
its affiliates caused by the Executive’s willful misconduct or gross negligence;

 

(v) the repeated nonprescription use of any controlled substance or the repeated
use of alcohol or any other non-controlled substance that, in the reasonable
good faith opinion of the Board, renders the Executive unfit to serve as an
officer of the Company or its affiliates;

 

4

(vi) the Executive’s failure to comply with the Chief Executive Officer’s
reasonable written instructions on a material matter within five (5) days; or

 

(vii) conduct by the Executive that in the reasonable good faith written
determination of the Board demonstrates unfitness to serve as an officer of the
Company or its affiliates, including a finding by the Board or any judicial or
regulatory authority that the Executive committed acts of unlawful harassment or
violated any other state, federal or local law or ordinance prohibiting
discrimination in employment.

 

(b) Termination of the Executive for Cause pursuant to Section 6(a) shall be
communicated by a Notice of Termination for Cause. For purposes of this
Agreement, a “Notice of Termination for Cause” shall mean delivery to the
Executive of a copy of a resolution or resolutions duly adopted by the
affirmative vote of not less than a majority of the directors (other than the
Executive, if the Executive is then serving on the Board) present (in person or
by teleconference) and voting at a meeting of the Board called and held for that
purpose after fifteen (15) days’ notice to the Executive (which notice the
Company shall use reasonable efforts to confirm that the Executive has actually
received and which notice for purposes of Section 6(a) may be delivered, in
addition to the requirements set forth in Section 17, through the use of
electronic mail) and a reasonable opportunity for the Executive, together with
the Executive’s counsel, to be heard before the Board prior to such vote,
finding that in the good faith opinion of the Board, the Executive was guilty of
the conduct set forth in any of clauses (i) through (vii) of Section 6(a) and
specifying the particulars thereof in reasonable detail. For purposes of Section
6(a), this Agreement shall terminate on the date specified by the Board in the
Notice of Termination for Cause.

 

(c) (i)  This Agreement and the Executive’s employment shall terminate upon the
death of the Executive.

 

(ii) If the Executive is unable to perform the essential duties and functions of
his position because of a disability, even with a reasonable accommodation, for
one hundred eighty (180) days within any three hundred sixty-five (365)-day
period (“Disability”), the Company shall have the right and may elect to
terminate the services of the Executive by a Notice of Disability Termination.
The Executive shall not be terminated following a Disability except pursuant to
this Section 6(c)(ii). For purposes of this Agreement, a “Notice of Disability
Termination” shall mean a written notice that sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under this Section 6(c)(ii). For purposes of this
Agreement, no such purported termination shall be effective without such Notice
of Disability Termination. This Agreement and the Executive’s employment shall
terminate on the day such Notice of Disability Termination is received by the
Executive.

 

(d) The Executive shall have the absolute right to terminate his employment at
any time with or without Good Reason. Should the Executive wish to resign from
his position with the Company during the Term for other than Good Reason (as
defined below), the Executive shall give at least fourteen (14) days’ prior
written notice to the Company. This Agreement shall terminate on the effective
date of the resignation set forth in the notice of resignation; provided that
the Company may, at its sole discretion, instruct that the Executive

 

5

perform no job responsibilities and cease his active employment immediately upon
receipt of such notice from the Executive.

 

(e) The Company shall have the absolute right to terminate the Executive’s
employment without Cause at any time. This Agreement shall terminate one (1) day
following receipt of such notice by the Executive; provided that the Company
may, at its sole discretion, instruct that the Executive cease active employment
and perform no more job duties immediately upon provision of such notice to the
Executive.

 

(f) Should the Executive wish to resign from his position with the Company for
Good Reason during the Term, the Executive shall give at least seven (7) days’
prior written notice to the Company. This Agreement shall terminate on the date
specified in such notice; provided that the Company may, at its sole discretion,
instruct that the Executive cease active employment and perform no more job
duties immediately upon receipt of such notice from the Executive.

 

For purposes of this Agreement, “Good Reason” shall mean the continuance of any
of the following events (without the Executive’s prior written consent) for a
period of thirty (30) days after delivery to the Company by the Executive of a
written notice of the occurrence of such event:

 

(i) the assignment to the Executive by the Company of duties not reasonably
consistent with the Executive’s positions, duties, responsibilities, titles or
offices at the commencement of the Term, any material reduction in the
Executive’s duties or responsibilities as described in Section 2 or any removal
of the Executive from or any failure to re-elect the Executive to any of such
positions or the Executive not being the most senior executive, other than the
Company’s Chief Executive Officer, who is responsible for all programming
activities and personnel (except in connection with the termination of the
Executive’s employment for Cause, Disability or as a result of the Executive’s
death or by the Executive other than for Good Reason); or

 

(ii) the Executive ceasing to report directly to the Chief Executive Officer of
the Company (unless otherwise required by Section 2(c) hereof); or

 

(iii) any requirement that the Executive report for work to a location more than
twenty-five (25) miles from the Company’s current headquarters for more than
thirty (30) days in any calendar year, excluding any requirement that results
from the damage or destruction of the Company’s current headquarters as a result
of natural disasters, terrorism, acts of war or acts of God; or

 

(iv) any reduction in the Base Salary; or

 

(v) the Company’s failure to make a bona fide offer in writing to renew this
Agreement, for an additional one (1)-year term, on the terms and conditions set
forth in this Agreement (including the Base Salary set forth in Section 4(a),
but excluding any equity–based compensation set forth in Section 4(b)), at least
ninety (90) days prior to (x) the third anniversary of the Effective Date and
(y) each subsequent anniversary of the Effective Date following the third
anniversary of the Effective Date;

 

6

provided that (for purposes of this clause (y) only) this Agreement has been
renewed on the previous anniversary of the Effective Date; or

 

(vi) any material breach by the Company of this Agreement.

 

(g) (i)  If the employment of the Executive is terminated by the Company for
Cause, by the Executive other than for Good Reason or due to death or
Disability, the Executive (or his estate in the case of death) shall, in lieu of
any future payments or benefits under this Agreement, be entitled to (A) any
earned but unpaid Base Salary and any business expenses incurred but not
reimbursed, in each case, prior to the Termination Date and (B) any other vested
benefits under any other benefit or incentive plans or programs in accordance
with the terms of such plans and programs (collectively, the “Accrued Payments
and Benefits”).

 

(ii) If, during the Term, the employment of the Executive is terminated without
Cause or the Executive terminates his employment for Good Reason, then, subject
to Section 6(h), the Executive shall have an absolute and unconditional right to
receive, and the Company shall pay to the Executive without setoff, counterclaim
or other withholding, except as set forth in Section 4(c), (A) the Accrued
Payments and Benefits, (B) a lump sum amount equal to the sum of (x) the
Executive’s annualized Base Salary then in effect and (y) an amount in cash
equal to the Bonus last paid (or due and payable) to the Executive in respect of
the fiscal year immediately preceding the year in which the Termination Date
occurs, and (C) the continuation, at the Company’s expense (by direct payment,
not reimbursement to the Executive) of (1) medical and dental benefits in a
manner that will not be taxable to the Executive and (2) life insurance
benefits, on the same terms as provided by the Company for active employees for
one year following the Termination Date. The lump sum amount contemplated by
clause (B) above shall be paid on the sixtieth (60th) day following the
Termination Date.

 

(h) The Company’s obligations under Section 6(g)(ii) shall be conditioned upon
the Executive executing, delivering, and not revoking during the applicable
revocation period a waiver and release of claims against the Company,
substantially in the form attached as Exhibit C (the “Release”) within sixty
(60) days following the Termination Date.

 

(i) Notwithstanding any provisions of this Agreement to the contrary, if the
Executive is a “specified employee” (within the meaning of Section 409A and
determined pursuant to policies adopted by the Company) at the time of his
Separation from Service and if any portion of the payments or benefits to be
received by the Executive upon Separation from Service would be considered
deferred compensation under Section 409A (”Nonqualified Deferred Compensation”),
amounts that would otherwise be payable pursuant to this Agreement during the
six (6)-month period immediately following the Executive’s Separation from
Service that constitute Nonqualified Deferred Compensation and benefits that
would otherwise be provided pursuant to this Agreement during the six (6)-month
period immediately following the Executive’s Separation from Service that
constitute Nonqualified Deferred Compensation will instead be paid or made
available on the earlier of (x) the first (1st) business day of the seventh
(7th) month following the date of the Executive’s Separation from Service and
(y) the Executive’s death.

 

7

7. Nondisclosure of Confidential Information. (a)  The Executive acknowledges
that in the course of his employment he will occupy a position of trust and
confidence. The Executive shall not, except in connection with the performance
of his functions or as required by applicable law, disclose to others or use,
directly or indirectly, any Confidential Information.

 

(b) “Confidential Information” shall mean information about the Company’s
business and operations that is not disclosed by the Company for financial
reporting purposes and that was learned by the Executive in the course of his
employment by the Company, including, without limitation, any business plans,
product plans, strategy, budget information, proprietary knowledge, patents,
trade secrets, data, formulae, sketches, notebooks, blueprints, information and
client and customer lists and all papers and records (including computer
records) of the documents containing such Confidential Information, other than
information that is publicly disclosed by the Company in writing. The Executive
acknowledges that such Confidential Information is specialized, unique in nature
and of great value to the Company, and that such information gives the Company a
competitive advantage. The Executive agrees to deliver or return to the Company,
at the Company’s request at any time or upon termination or expiration of his
employment or as soon as possible thereafter, all documents, computer tapes and
disks, records, lists, data, drawings, prints, notes and written information
(and all copies thereof) furnished by or on behalf of the Company or prepared by
the Executive in the course of his employment by the Company; provided that the
Executive will be able to keep his cell phones, blackberries, personal
computers, personal rolodex and the like so long as any Confidential Information
is removed from such items.

 

(c) The provisions of this Section 7 shall survive indefinitely.

 

8. Covenant Not to Compete. During the Executive’s employment with the Company
and during the Restricted Period (as defined below), the Executive shall not,
directly or indirectly, enter into the employment of, render services to, or
acquire any interest whatsoever in (whether for his own account as an individual
proprietor, or as a partner, associate, stockholder, officer, director,
consultant, trustee or otherwise), or otherwise assist, any person or entity
engaged in any operations in North America involving the transmission of radio
entertainment programming, the production of radio entertainment programming,
the syndication of radio entertainment programming, the promotion of radio
entertainment programming or the marketing of radio entertainment programming,
in each case, in competition with the Company (each, a “Competitive Activity”);
provided that nothing in this Agreement shall prevent the purchase or ownership
by the Executive by way of investment of less than five (5) percent of the
shares or equity interest of any corporation or other entity. Without limiting
the generality of the foregoing, the Executive agrees that during the Restricted
Period, the Executive shall not call on or otherwise solicit business or assist
others to solicit business from any of the customers of the Company as to any
product or service described above that competes with any product or service
provided or marketed by the Company on the date of the Executive’s termination
of employment with the Company during the Term (as such Term may be extended in
accordance with Section 6(f)(v) of this Agreement) (the “Milestone Date”). The
Executive agrees that during the Restricted Period he will not solicit or assist
others to solicit the employment of or hire any employee of the Company without
the prior written consent of the Company. For purposes of this Agreement, the
“Restricted Period” shall mean the period of one year following the

 

8

Milestone Date. For purposes of this Agreement, the term “radio” shall mean
terrestrial radio, satellite radio, HD radio, internet radio and other audio
delivered terrestrially, by satellite, HD or the internet (which audio is not
coupled with moving visual elements, such as television, movies, or other moving
visual images delivered via the internet or otherwise). Notwithstanding anything
to the contrary in this Section 8, it shall not be a violation of this Section 8
for the Executive to join a division or business line of a commercial enterprise
with multiple divisions or business lines if such division or business line is
not engaged in a Competitive Activity; provided that the Executive performs
services solely for such non-competitive division or business line.

 

9. Change of Control Provisions. (a) Notwithstanding any other provisions in
this Agreement, in the event that any payment or benefit received or to be
received by the Executive (including any payment or benefit received in
connection with a change of control of the Company or the termination of the
Executive’s employment, whether pursuant to the terms of this Agreement or any
other plan, program, arrangement or agreement) (all such payments and benefits,
together, the “Total Payments”) would be subject (in whole or part), to any
excise tax imposed under Section 4999 of the Code, or any successor provision
thereto (the “Excise Tax”), then, after taking into account any reduction in the
Total Payments provided by reason of Section 280G of the Code in such other
plan, program, arrangement or agreement, the Company will reduce the Total
Payments to the extent necessary so that no portion of the Total Payments is
subject to the Excise Tax (but in no event to less than zero); provided that the
Total Payments will only be reduced if (i) the net amount of such Total
Payments, as so reduced (and after subtracting the net amount of federal, state,
municipal and local income and employment taxes on such reduced Total Payments
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to such reduced Total Payments), is greater than or
equal to (ii) the net amount of such Total Payments without such reduction (but
after subtracting the net amount of federal, state, municipal and local income
and employment taxes on such Total Payments and the amount of Excise Tax to
which the Executive would be subject in respect of such unreduced Total Payments
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to such unreduced Total Payments).

 

(b) In the case of a reduction in the Total Payments, the Total Payments will be
reduced in the following order: (i) payments that are payable in cash that are
valued at full value under Treasury Regulation Section 1.280G-1, Q&A 24(a) will
be reduced (if necessary, to zero), with amounts that are payable last reduced
first; (ii) payments and benefits due in respect of any equity valued at full
value under Treasury Regulation Section 1.280G-1, Q&A 24(a), with the highest
values reduced first (as such values are determined under Treasury Regulation
Section 1.280G-1, Q&A 24) will next be reduced; (iii) payments that are payable
in cash that are valued at less than full value under Treasury Regulation
Section 1.280G-1, Q&A 24, with amounts that are payable last reduced first, will
next be reduced; (iv) payments and benefits due in respect of any equity valued
at less than full value under Treasury Regulation Section 1.280G-1, Q&A 24, with
the highest values reduced first (as such values are determined under Treasury
Regulation Section 1.280G-1, Q&A 24) will next be reduced; and (v) all other
non-cash benefits not otherwise described in clauses (ii) or (iv) will be next
reduced pro-rata. Any reductions made pursuant to each of clauses (i)-(v) above
will be made in the following manner: first, a pro-rata reduction of cash
payment and payments and benefits due in respect of any equity not subject to
Section 409A, and second, a pro-rata reduction of cash payments and payments and
benefits due in respect of any equity subject to Section 409A as deferred
compensation.

 

9



(c) For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax: (i) no portion of the Total Payments
the receipt or enjoyment of which the Executive shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code will be taken into account; (ii) no portion of the
Total Payments will be taken into account which, in the opinion of tax counsel
(“Tax Counsel”) reasonably acceptable to the Executive and selected by the
accounting firm which was, immediately prior to the change of control, the
Company’s independent auditor (the “Auditor”), does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code (including by
reason of Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax,
no portion of such Total Payments will be taken into account which, in the
opinion of Tax Counsel, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code
(including, without limitation, any portion of such Total Payments equal to the
value of the covenant included in Section 8, as determined by the Auditor or
such other accounting, consulting or valuation firm selected by the Company
prior to the change of control and reasonably acceptable to the Executive), in
excess of the “base amount” (as set forth in Section 280G(b)(3) of the Code)
that is allocable to such reasonable compensation; and (iii) the value of any
non-cash benefit or any deferred payment or benefit included in the Total
Payments will be determined by the Auditor in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.

 

(d) At the time that payments are made under this Agreement, the Company will
provide the Executive with a written statement setting forth the manner in which
such payments were calculated and the basis for such calculations, including any
opinions or other advice the Company received from Tax Counsel, the Auditor, or
other advisors or consultants (and any such opinions or advice which are in
writing will be attached to the statement). If the Executive objects to the
Company’s calculations, the Company will pay to the Executive such portion of
the Total Payments (up to 100% thereof) as the Executive determines is necessary
to result in the proper application of this Section 9. All determinations
required by this Section 9 (or requested by either the Executive or the Company
in connection with this Section 9) will be at the expense of the Company. The
fact that the Executive’s right to payments or benefits may be reduced by reason
of the limitations contained in this Section 9 will not of itself limit or
otherwise affect any other rights of the Executive under this Agreement.

 

(e) If the Executive receives reduced payments and benefits by reason of this
Section 9 and it is established pursuant to a determination of a court which is
not subject to review or as to which the time to appeal has expired, or pursuant
to an Internal Revenue Service proceeding, that the Executive could have
received a greater amount without resulting in any Excise Tax, then the Company
shall thereafter pay the Executive the aggregate additional amount which could
have been paid without resulting in any Excise Tax as soon as reasonably
practicable.

 

10. Remedies. The Executive and the Company agree that damages for breach of any
of the covenants under Sections 7 and 8 will be difficult to determine and
inadequate to remedy the harm which may be caused thereby, and therefore consent
that these covenants may be enforced by temporary or permanent injunction
without the necessity of bond.

 

10

The Executive believes, as of the date of this Agreement, that the provisions of
this Agreement are reasonable and that the Executive is capable of gainful
employment without breaching this Agreement. However, should any court or
arbitrator decline to enforce any provision of Section 7 or 8 of this Agreement,
this Agreement shall, to the extent applicable in the circumstances before such
court or arbitrator, be deemed to be modified to restrict the Executive’s
competition with the Company to the maximum extent of time, scope and geography
which the court or arbitrator shall find enforceable, and such provisions shall
be so enforced.

 

11. Indemnification. The Company shall indemnify the Executive to the full
extent provided in the Company’s Amended and Restated Certificate of
Incorporation and Amended and Restated Bylaws and the law of the State of
Delaware in connection with his activities as an officer of the Company.

 

12. Entire Agreement. The provisions contained herein constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersede any and all prior agreements, understandings and communications
between the parties, oral or written, with respect to such subject matter,
including the Prior Agreement, but excluding any equity award agreements between
the Executive and the Company.

 

13. Modification. Any waiver, alteration, amendment or modification of any
provisions of this Agreement shall not be valid unless in writing and signed by
both the Executive and the Company.

 

14. Severability. If any provision of this Agreement shall be declared to be
invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof, which shall
remain in full force and effect.

 

15. Assignment. The Executive may not assign any of his rights or delegate any
of his duties hereunder without the prior written consent of the Company. The
Company may not assign any of its rights or delegate any of its obligations
hereunder without the prior written consent of the Executive, except that any
successor to the Company by merger or purchase of all or substantially all of
the Company’s assets shall assume this Agreement.

 

16. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the successors in interest of the Executive and the Company.

 

17. Notices. All notices and other communications required or permitted
hereunder shall be made in writing and shall be deemed effective when delivered
personally or transmitted by facsimile transmission, one (1) business day after
deposit with a nationally recognized overnight courier (with next day delivery
specified) and five (5) days after mailing by registered or certified mail:

 

if to the Company:

Sirius XM Radio Inc.
1221 Avenue of the Americas
36th Floor
New York, New York 10020

 

11

Attention: General Counsel
Telecopier: (212) 584-5353

 

if to the Executive:

Address on file at the offices
of the Company

 

or to such other person or address as either party shall furnish in writing to
the other party from time to time.

 

18. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within the State of New York.

 

19. Non-Mitigation. The Executive shall not be required to mitigate damages or
seek other employment in order to receive compensation or benefits under Section
6 of this Agreement; nor shall the amount of any benefit or payment provided for
under Section 6 of this Agreement be reduced by any compensation earned by the
Executive as the result of employment by another employer.

 

20. Arbitration. (a)  The Executive and the Company agree that if a dispute
arises concerning or relating to the Executive’s employment with the Company, or
the termination of the Executive’s employment, such dispute shall be submitted
to binding arbitration under the rules of the American Arbitration Association
regarding resolution of employment disputes in effect at the time such dispute
arises. The arbitration shall take place in New York, New York, before a single
experienced arbitrator licensed to practice law in New York and selected in
accordance with the American Arbitration Association rules and procedures.
Except as provided below, the Executive and the Company agree that this
arbitration procedure will be the exclusive means of redress for any disputes
relating to or arising from the Executive’s employment with the Company or his
termination, including disputes over rights provided by federal, state, or local
statutes, regulations, ordinances, and common law, including all laws that
prohibit discrimination based on any protected classification. The parties
expressly waive the right to a jury trial, and agree that the arbitrator’s award
shall be final and binding on both parties, and shall not be appealable. The
arbitrator shall have discretion to award monetary and other damages, and any
other relief that the arbitrator deems appropriate and is allowed by law. The
arbitrator shall have the discretion to award the prevailing party reasonable
costs and attorneys’ fees incurred in bringing or defending an action, and shall
award such costs and fees to the Executive in the event the Executive prevails
on the merits of any action brought hereunder.

 

(b) The Company shall pay the cost of any arbitration proceedings under this
Agreement if the Executive prevails in such arbitration on at least one
substantive issue.

 

(c) The Company and the Executive agree that the sole dispute that is excepted
from Section 20(a) is an action seeking injunctive relief from a court of
competent jurisdiction regarding enforcement and application of Sections 7, 8 or
10 of this Agreement,

 

12

which action may be brought in addition to, or in place of, an arbitration
proceeding in accordance with Section 20(a).

 

21. Compliance with Section 409A. (a)  To the extent applicable, it is intended
that the compensation arrangements under this Agreement be in full compliance
with Section 409A (it being understood that certain compensation arrangements
under this Agreement are intended not to be subject to Section 409A). This
Agreement shall be construed, to the maximum extent permitted, in a manner to
give effect to such intention. Notwithstanding anything in this Agreement to the
contrary, distributions upon termination of the Executive’s employment that
constitute Nonqualified Deferred Compensation may only be made upon a Separation
from Service. Neither the Company nor any of its affiliates shall have any
obligation to indemnify or otherwise hold the Executive harmless from any or all
such taxes, interest or penalties, or liability for any damages related thereto.
The Executive acknowledges that he has been advised to obtain independent legal,
tax or other counsel in connection with Section 409A.

 

(b) With respect to any amount of expenses eligible for reimbursement under this
Agreement, such expenses will be reimbursed by the Company within thirty (30)
days following the date on which the Company receives the applicable invoice
from the Executive in accordance with the Company’s expense reimbursement
policies, but in no event later than the last day of the Executive’s taxable
year following the taxable year in which the Executive incurs the related
expenses. In no event will the reimbursements or in-kind benefits to be provided
by the Company in one taxable year affect the amount of reimbursements or
in-kind benefits to be provided in any other taxable year, nor will the
Executive’s right to reimbursement or in-kind benefits be subject to liquidation
or exchange for another benefit.

 

(c) Each payment under this Agreement shall be regarded as a “separate payment”
and not one of a series of payments for purposes of Section 409A.

 

22. Counterparts. This Agreement may be executed in counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each of the parties and delivered
to the other party.

 

23. Executive’s Representation. The Executive hereby represents and warrants to
Company that he is not now under any contractual or other obligation that is
inconsistent with or in conflict with this Agreement or that would prevent,
limit, or impair the Executive’s performance of his obligations under this
Agreement.

 

24. Survivorship. Upon the expiration or other termination of this Agreement or
the Executive’s employment with the Company, the respective rights and
obligations of the parties hereto shall survive to the extent necessary to carry
out the intentions of the parties under this Agreement.

 

25. Clawback Provisions. Notwithstanding any other provisions in this Agreement
to the contrary, any incentive-based compensation, or any other compensation,
paid to the Executive pursuant to this Agreement or any other agreement or
arrangement with the Company or any of its affiliates, which is subject to
recovery under any law, government regulation or stock exchange listing
requirement, will be subject to such deductions and

 

13

clawback as may be required to be made pursuant to such law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Company or any of its affiliates pursuant to any such law, government regulation
or stock exchange listing requirement).

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  SIRIUS XM RADIO INC.           By:   /s/ Dara F. Altman        Dara F. Altman
       Executive Vice President and        Chief Administrative Officer        
      /s/ Scott A. Greenstein      SCOTT A. GREENSTEIN  

 

14

Exhibit A

 

THIS OPTION MAY NOT BE TRANSFERRED EXCEPT BY WILL OR UNDER THE LAWS
OF DESCENT AND DISTRIBUTION.

 

SIRIUS XM RADIO 2009 LONG-TERM STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

This STOCK OPTION AGREEMENT (this “Agreement”), dated ________ __, 2013,1 is
between SIRIUS XM RADIO INC., a Delaware corporation (the “Company”), and SCOTT
A. GREENSTEIN (the “Executive”).

 

1. Grant of Option; Vesting. (a)  Subject to the terms and conditions of this
Agreement, the Sirius XM Radio 2009 Long-Term Stock Incentive Plan (the “Plan”),
and the Employment Agreement, dated as of July __, 2013, between the Company and
the Executive (the “Employment Agreement”), the Company hereby grants to the
Executive the right and option (this “Option”) to purchase
______________________ (_________) shares2 of common stock, par value $0.001 per
share, of the Company (the “Shares”), at a price per Share of $____ (the
“Exercise Price”).3 This Option is not intended to qualify as an Incentive Stock
Option for purposes of Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”). In the case of any stock split, stock dividend or like
change in the Shares occurring after the date hereof, the number of Shares and
the Exercise Price shall be adjusted as set forth in Section 4(b) of the Plan.

 

(b) Subject to the terms of this Agreement, this Option shall vest and become
exercisable in three (3) equal installments on each of July __, 2014, July __,
2015, and July __,4 2016, subject to the Executive’s continued employment on
each of these dates other than as specifically stated herein.

 

(c) If the Executive’s employment with the Company terminates for any reason,
this Option, to the extent not then vested, shall immediately terminate without
consideration; provided that if the Executive’s employment is terminated (x) due
to death or “Disability” (as defined in the Employment Agreement), (y) by the
Company without “Cause” (as defined in the Employment Agreement), or (z) by the
Executive for “Good Reason” (as defined in the Employment Agreement), the
unvested portion of this Option, to the extent not previously cancelled or
forfeited, shall immediately become vested and exercisable. The waiver of the
condition contained above that the Executive be an employee of the Company in
the event of the termination of the Executive due to Disability, by the Company
without Cause or by the



 

1The “First Trading Day,” as defined in the Employment Agreement. 2Number to be
computed in accordance with Section 4(b)(i) of the Employment Agreement.
3Closing price on the First Trading Day. 4First, second and third anniversaries
of the “Effective Date,” as defined in the Employment Agreement.

 

15

Executive for Good Reason shall be conditioned upon the Executive executing a
release in accordance with Section 6(h) of the Employment Agreement.

 

2. Term. This Option shall terminate on _________ __, 2023 (the “Option
Expiration Date”);5 provided that if:

 

(a) the Executive’s employment with the Company is terminated due to the
Executive’s death or Disability, by the Company without Cause, or by the
Executive for Good Reason, the Executive (or his beneficiary, in the case of
death) may exercise this Option in full until the first (1st) anniversary of
such termination (at which time this Option shall be cancelled), but not later
than the Option Expiration Date;

 

(b) the Executive’s employment with the Company is terminated for Cause, this
Option shall be cancelled upon the date of such termination; and

 

(c) the Executive voluntarily terminates his employment with the Company without
Good Reason, the Executive may exercise any vested portion of this Option until
ninety (90) days following the date of such termination (at which time this
Option shall be cancelled), but not later than the Option Expiration Date.

 

3. Exercise. Subject to Sections 1 and 2 of this Agreement and the terms of the
Plan, this Option may be exercised, in whole or in part, in accordance with
Section 6 of the Plan.

 

4. Change of Control. In the event of a Change of Control, this Option shall be
governed by the terms of the Plan; provided that any transactions between
Liberty Media Corporation and its affiliates shall not constitute a Change of
Control for purposes of the Plan.

 

5. Non-transferable. This Option may not be transferred, assigned, pledged or
hypothecated in any manner (whether by operation of law or otherwise) other than
by will or by the applicable laws of descent and distribution, and shall not be
subject to execution, attachment or similar process. Any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of this Option or of any right
or privilege conferred hereby shall be null and void.

 

6. Withholding. Prior to delivery of the Shares purchased upon exercise of this
Option, the Company shall determine the amount of any United States federal,
state and local income tax, if any, which is required to be withheld under
applicable law and shall, as a condition of exercise of this Option and delivery
of certificates representing the Shares purchased upon exercise of this Option,
collect from the Executive the amount of any such tax to the extent not
previously withheld. The Executive may satisfy his withholding obligations in
the manner contemplated by Section 14(d) of the Plan.

 

7. Rights of the Executive. Neither this Option, the execution of this Agreement
nor the exercise of any portion of this Option shall confer upon the Executive
any right to, or guarantee of, continued employment by the Company, or in any
way limit the right of



 

5Day prior to the tenth anniversary of the First Trading Day.

 

16

the Company to terminate employment of the Executive at any time, subject to the
terms of the Employment Agreement or any other written employment or similar
agreement between the Company and the Executive.

 

8. Professional Advice. The acceptance and exercise of this Option may have
consequences under federal and state tax and securities laws that may vary
depending upon the individual circumstances of the Executive. Accordingly, the
Executive acknowledges that the Executive has been advised to consult his
personal legal and tax advisors in connection with this Agreement and this
Option.

 

9. Agreement Subject to the Plan. This Option and this Agreement are subject to
the terms and conditions set forth in the Plan, which terms and conditions are
incorporated herein by reference. Capitalized terms used herein but not defined
shall have the meaning set forth in the Plan. A copy of the Plan previously has
been delivered to the Executive. This Agreement, the Employment Agreement and
the Plan constitute the entire understanding between the Company and the
Executive with respect to this Option.

 

10. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to its
conflict of laws principles, and shall bind and inure to the benefit of the
heirs, executors, personal representatives, successors and assigns of the
parties hereto.

 

11. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given when delivered personally or when telecopied (with
confirmation of transmission received by the sender), three (3) business days
after being sent by certified mail, postage prepaid, return receipt requested or
one (1) business day after being delivered to a nationally recognized overnight
courier with next day delivery specified to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice): Company: Sirius XM Radio Inc., 1221 Avenue of the Americas, 36th Floor,
New York, New York 10020, Attention: General Counsel; and Executive: Address on
file at the office of the Company. Notices sent by email or other electronic
means not specifically authorized by this Agreement shall not be effective for
any purpose of this Agreement.

 

12. Binding Effect. This Agreement has been duly executed and delivered by the
Company and constitutes the legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms.

 

13. Amendment. The rights of the Executive hereunder may not be impaired by any
amendment, alteration, suspension, discontinuance or termination of the Plan or
this Agreement without the Executive’s consent.

 

17

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

  SIRIUS XM RADIO INC.           By:           Dara F. Altman     Executive Vice
President and       Chief Administrative Officer                     SCOTT A.
GREENSTEIN  

 

18

Exhibit B

 

THE RSUs HAVE NOT BEEN REGISTERED UNDER STATE OR FEDERAL SECURITIES
LAWS. THE RSUs MAY NOT BE TRANSFERRED EXCEPT

BY WILL OR UNDER THE LAWS OF DESCENT AND DISTRIBUTION.

 

SIRIUS XM RADIO

2009 LONG-TERM STOCK INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

 

This RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), dated _________ __,
2013,6 is between SIRIUS XM RADIO INC., a Delaware corporation (the “Company”),
and SCOTT A. GREENSTEIN (the “Executive”).

 

1. Grant of RSUs. Subject to the terms and conditions of this Agreement, the
Sirius XM Radio 2009 Long-Term Stock Incentive Plan (the “Plan”), and the
Employment Agreement, dated as of July __, 2013, between the Company and the
Executive (the “Employment Agreement”), the Company hereby grants
________________7 restricted share units (“RSUs”) to the Executive. Each RSU
represents the unfunded, unsecured right of the Executive to receive one share
of common stock, par value $.001 per share, of the Company (each, a “Share”) on
the date specified in this Agreement. Capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan.

 

2. Dividends. If on any date while RSUs are outstanding the Company shall pay
any dividend on the Shares (other than a dividend payable in Shares), the number
of RSUs granted to the Executive shall, as of the record date for such dividend
payment, be increased by a number of RSUs equal to: (a) the product of (x) the
number of RSUs held by the Executive as of such record date, multiplied by (y)
the per Share amount of any cash dividend (or, in the case of any dividend
payable, in whole or in part, other than in cash, the per Share value of such
dividend, as determined in good faith by the Company), divided by (b) the
average closing price of a Share on the Nasdaq Global Select Market on the
twenty (20) trading days preceding, but not including, such record date. In the
case of any dividend declared on Shares that is payable in the form of Shares,
the number of RSUs granted to the Executive shall be increased by a number equal
to the product of (1) the aggregate number of RSUs held by the Executive on the
record date for such dividend, multiplied by (2) the number of Shares (including
any fraction thereof) payable as a dividend on a Share. In the case of any other
change in the Shares occurring after the date hereof, the number of RSUs shall
be adjusted as set forth in Section 4(b) of the Plan.

 

3. No Rights of a Stockholder. The Executive shall not have any rights as a
stockholder of the Company until the Shares have been registered in the
Company’s register of stockholders.



 

6The “First Trading Day,” as defined in the Employment Agreement. 7Number to be
determined in accordance with Section 4(b)(ii) of the Employment Agreement.

 

19

4. Issuance of Shares subject to RSUs. (a) Subject to earlier issuance pursuant
to the terms of this Agreement or the Plan, on July __, 2016,8 the Company shall
issue, or cause there to be transferred, to the Executive (or his beneficiary,
in the case of death) an amount of Shares representing an equal number of the
RSUs granted to the Executive under this Agreement (as adjusted pursuant to
Section 2 above, if applicable), if the Executive continues to be employed by
the Company on July __, 2016.

 

(b) If the Executive’s employment with Company terminates for any reason, the
RSUs shall immediately terminate without consideration; provided that if the
Executive’s employment terminates due to death or “Disability” (as defined in
the Employment Agreement), by the Company without “Cause” (as defined in the
Employment Agreement), or by the Executive for “Good Reason” (as defined in the
Employment Agreement), the unvested portion of the RSUs, to the extent not
previously cancelled or forfeited, shall immediately become vested and the
Company shall issue, or cause there to be transferred, to the Executive (or to
the Executive’s estate in the case of death) the amount of Shares equal to the
number of RSUs granted to the Executive under this Agreement (to the extent not
previously transferred, cancelled or forfeited), as adjusted pursuant to Section
2 above, if applicable. The waiver of the condition contained above that the
Executive be an employee of the Company in the event of the termination of the
Executive due to Disability, by the Company without Cause or by the Executive
for Good Reason shall be conditioned upon the Executive executing a release in
accordance with Section 6(h) of the Employment Agreement.

 

5. Change of Control. In the event of a Change of Control, the RSUs shall be
governed by the terms of the Plan; provided that any transactions between
Liberty Media Corporation and its affiliates shall not constitute a Change of
Control for purposes of the Plan.

 

6. Non-transferable. The RSUs may not be transferred, assigned, pledged or
hypothecated in any manner (whether by operation of law or otherwise) other than
by will or by the applicable laws of descent and distribution, and shall not be
subject to execution, attachment or similar process. Any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of RSUs or of any right or
privilege conferred hereby shall be null and void.

 

7. Withholding. Prior to delivery of the Shares pursuant to this Agreement, the
Company shall determine the amount of any United States federal, state and local
income tax, if any, which is required to be withheld under applicable law and
shall, as a condition of delivery of certificates representing the Shares
pursuant to this Agreement, collect from the Executive the amount of any such
tax to the extent not previously withheld; provided that, at the Executive’s
election, such withholding shall be satisfied by the Company withholding Shares
otherwise deliverable pursuant to this Agreement having a Fair Market Value
equal to the amount of such required withholding.

 

8. Rights of the Executive. Neither this Agreement nor the RSUs shall confer
upon the Executive any right to, or guarantee of, continued employment by the
Company, or in any way limit the right of the Company to terminate the
employment of the Executive at any time, subject



 

8Third anniversary of the “Effective Date,” as defined in the Employment
Agreement.

 

20

to the terms of any written employment or similar agreement between the Company
and the Executive.

 

9. Professional Advice. The acceptance of the RSUs may have consequences under
federal and state tax and securities laws that may vary depending upon the
individual circumstances of the Executive. Accordingly, the Executive
acknowledges that the Executive has been advised to consult his personal legal
and tax advisors in connection with this Agreement and the RSUs.

 

10. Agreement Subject to the Plan. This Agreement and the RSUs are subject to
the terms and conditions set forth in the Plan, which terms and conditions are
incorporated herein by reference. A copy of the Plan previously has been
delivered to the Executive. This Agreement, the Employment Agreement and the
Plan constitute the entire understanding between the Company and the Executive
with respect to the RSUs.

 

11. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, and shall bind and inure to
the benefit of the heirs, executors, personal representatives, successors and
assigns of the parties hereto.

 

12. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given when delivered personally or when telecopied (with
confirmation of transmission received by the sender), three (3) business days
after being sent by certified mail, postage prepaid, return receipt requested or
one (1) business day after being delivered to a nationally recognized overnight
courier with next day delivery specified to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):

 

  Company: Sirius XM Radio Inc.     1221 Avenue of the Americas   36th Floor    
New York, New York 10020     Attention:  General Counsel         Executive:
Scott A. Greenstein     Address on file at the     office of the Company

 

Notices sent by email or other electronic means not specifically authorized by
this Agreement shall not be effective for any purpose of this Agreement.

 

21

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

SIRIUS XM RADIO INC.           By:        Dara Altman   SCOTT A. GREENSTEIN  
Executive Vice President and       Chief Administrative Officer    

 

22

Exhibit C

 

AGREEMENT AND RELEASE

 

This Agreement and Release, dated as of _________, 20__ (this “Agreement”), is
entered into by and between SCOTT A. GREENSTEIN (the “Executive”) and SIRIUS XM
RADIO INC. (the “Company”).

 

The purpose of this Agreement is to completely and finally settle, resolve, and
forever extinguish all obligations, disputes and differences arising out of the
Executive’s employment with and separation from the Company.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, the Executive and the Company hereby agree as follows:

 

1. The Executive’s employment with the Company is terminated as of
_____________, 20__ (the “Termination Date”).

 

2. The Company and the Executive agree that the Executive shall be provided
severance pay and other benefits, less all legally required and authorized
deductions, in accordance with the terms of Section 6(g) of the Employment
Agreement between the Executive and the Company, dated as of July __, 2013 (as
it may have been amended, the “Employment Agreement”), and the exhibits thereto;
provided that no such severance shall be paid if the Executive revokes this
Agreement pursuant to Section 4 below. The Executive acknowledges and agrees
that he is entering into this Agreement in consideration of such severance
benefits and the Company’s agreements set forth herein. All vacation pay earned
and unused as of the Termination Date will be paid to the Executive as required
by law. Except as set forth above, the Executive will not be eligible for any
other compensation or benefits following the Termination Date other than any
vested accrued benefits under the Company’s compensation and benefit plans, and
other than the rights, if any, granted to the Executive under the terms of any
stock option, restricted stock, or other equity award agreements or plans.

 

3. The Executive, for himself, and for his heirs, attorneys, agents, spouse and
assigns, hereby waives, releases and forever discharges the Company and its
parent, and its and their predecessors, successors, and assigns, if any, as well
as all of their officers, directors and employees, stockholders, agents,
servants, representatives, and attorneys, and the predecessors, successors,
heirs and assigns of each of them (collectively “Released Parties”), from any
and all grievances, claims, demands, causes of action, obligations, damages
and/or liabilities of any nature whatsoever, whether known or unknown, suspected
or claimed, which the Executive ever had, now has, or claims to have against the
Released Parties, by reason of any act or omission occurring before the date
hereof, including, without limiting the generality of the foregoing, (a) any
act, cause, matter or thing stated, claimed or alleged, or which was or which
could have been alleged in any manner against the Released Parties prior to the
execution of this Agreement and (b) all claims for any payment under the
Employment Agreement; provided that nothing contained in this Agreement shall
affect the Executive’s rights (i) to indemnification from the Company as
provided in the Employment Agreement or otherwise; (ii) to coverage under the
Company’s insurance policies covering officers and directors; (iii) to other
benefits which by

 

23

their express terms extend beyond the Executive’s separation from employment
(including the Executive’s rights under Section 6(g) of the Employment
Agreement); and (iv) under this Agreement, and (c) all claims for
discrimination, harassment and/or retaliation, under Title VII of the Civil
Rights Act of 1964, as amended, the Civil Rights Act of 1991, as amended, the
New York State Human Rights Law, as amended, as well as any and all claims
arising out of any alleged contract of employment, whether written, oral,
express or implied, or any other federal, state or local civil or human rights
or labor law, ordinances, rules, regulations, guidelines, statutes, common law,
contract or tort law, arising out of or relating to the Executive’s employment
with and/or separation from the Company, including the termination of his
employment on the Termination Date, and/or any events occurring prior to the
execution of this Agreement.

 

4. The Executive specifically waives all rights or claims that he has or may
have under the Age Discrimination In Employment Act of 1967, 29 U.S.C.
§§ 621-634, as amended (“ADEA”), including, without limitation, those arising
out of or relating to the Executive’s employment with and/or separation from the
Company, the termination of his employment on the Termination Date, and/or any
events occurring prior to the execution of this Agreement. In accordance with
the ADEA, the Company specifically hereby advises the Executive that: (1) he may
and should consult an attorney before signing this Agreement, (2) he has
[twenty-one (21)/forty-five (45)]9 days to consider this Agreement, and (3) he
has seven (7) days after signing this Agreement to revoke this Agreement.

 

5. Notwithstanding the above, nothing in this Agreement prevents or precludes
the Executive from (a) challenging or seeking a determination of the validity of
this Agreement under the ADEA; or (b) filing an administrative charge of
discrimination under any applicable statute or participating in any
investigation or proceeding conducted by a governmental agency.

 

6. The Executive acknowledges that he has read and understands the foregoing
release and executes it voluntarily and without coercion.

 

7. This release does not affect or impair the Executive’s rights with respect to
workman’s compensation or similar claims under applicable law or any claims
under medical, dental, disability, life or other insurance arising prior to the
date hereof.

 

8. The Executive warrants that he has not made any assignment, transfer,
conveyance or alienation of any potential claim, cause of action, or any right
of any kind whatsoever, including but not limited to, potential claims and
remedies for discrimination, harassment, retaliation, or wrongful termination,
and that no other person or entity of any kind has had, or now has, any
financial or other interest in any of the demands, obligations, causes of
action, debts, liabilities, rights, contracts, damages, costs, expenses, losses
or claims which could have been asserted by the Executive against the Company.



 

9To be determined by the Company in connection with the termination.

 

24

9. The Executive shall not make any disparaging remarks about the Company or its
parent, or its or their officers, agents, employees, practices or products;
provided that the Executive may provide truthful and accurate facts and opinions
about the Company where required to do so by law. The Company shall not, and
shall instruct its officers not to, make any disparaging remarks about the
Executive; provided that the Company and its officers may provide truthful and
accurate facts and opinions about the Executive where required to do so by law.

 

10. The parties expressly agree that this Agreement shall not be construed as an
admission by any of the parties of any violation, liability or wrongdoing, and
shall not be admissible in any proceeding as evidence of or an admission by any
party of any violation or wrongdoing. The Company expressly denies any violation
of any federal, state, or local statute, ordinance, rule, regulation, order,
common law or other law in connection with the employment and termination of
employment of the Executive.

 

11. In the event of a dispute concerning the enforcement of this Agreement, the
finder of fact shall have the discretion to award the prevailing party
reasonable costs and attorneys’ fees incurred in bringing or defending an
action, and shall award such costs and fees to the Executive in the event the
Executive prevails on the merits of any action brought hereunder. All other
requests for relief or damages awards shall be governed by Sections 20(a) and
20(b) of the Employment Agreement.

 

12. The parties declare and represent that no promise, inducement, or agreement
not expressed herein has been made to them.

 

13. This Agreement in all respects shall be interpreted, enforced and governed
under the laws of the State of New York and any applicable federal laws relating
to the subject matter of this Agreement. The language of all parts of this
Agreement shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against any of the parties. This Agreement
shall be construed as if jointly prepared by the Executive and the Company. Any
uncertainty or ambiguity shall not be interpreted against any one party.

 

14. This Agreement, the Employment Agreement, [and list any outstanding award
agreements] between the Executive and the Company contain the entire agreement
of the parties as to the subject matter hereof. No modification or waiver of any
of the provisions of this Agreement shall be valid and enforceable unless such
modification or waiver is in writing and signed by the party to be charged, and
unless otherwise stated therein, no such modification or waiver shall constitute
a modification or waiver of any other provision of this Agreement (whether or
not similar) or constitute a continuing waiver.

 

15. The Executive and the Company represent that they have been afforded a
reasonable period of time within which to consider the terms of this Agreement,
that they have read this Agreement, and they are fully aware of its legal
effects. The Executive and the Company further represent and warrant that they
enter into this Agreement knowingly and voluntarily, without any mistake, duress
or undue influence, and that they have been provided the opportunity to review
this Agreement with counsel of their own choosing. In making this Agreement,
each party relies upon his or its own judgment, belief and knowledge, and has
not

 

25

been influenced in any way by any representations or statements not set forth
herein regarding the contents hereof by the entities who are hereby released, or
by anyone representing them.

 

16. This Agreement may be executed in counterparts, all of which shall be
considered one and the same agreement, and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other parties. The parties further agree that delivery of an executed
counterpart by facsimile shall be as effective as delivery of an originally
executed counterpart. This Agreement shall be of no force or effect until
executed by all the signatories.

 

17. The Executive warrants that he will return to the Company all software,
computers, computer-related equipment, keys and all materials (including copies)
obtained or created by the Executive in the course of his employment with the
Company on or before the Termination Date; provided that the Executive will be
able to keep his cell phones, blackberries, personal computers, personal rolodex
and the like so long as any confidential information is removed from such items.

 

18. Any existing obligations the Executive has with respect to confidentiality,
nonsolicitation of Company clients, nonsolicitation of Company employees and
noncompetition with the Company shall remain in full force and effect,
including, but not limited to, Sections 7 and 8 of the Employment Agreement.

 

19. Any disputes arising from or relating to this Agreement shall be subject to
arbitration pursuant to Section 20 of the Employment Agreement.

 

20. Should any provision of this Agreement be declared or be determined by a
forum with competent jurisdiction to be illegal or invalid, the validity of the
remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term, or provision shall be deemed not to be a part of
this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
respective dates set forth below.

 

      SIRIUS XM RADIO INC.         Dated:     By:         Name:         Title:  
        Dated:               SCOTT A. GREENSTEIN

 